DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election
Applicant's election with traverse of Group II (claims 12-20) in the reply filed on 11/23/21 is acknowledged.  The traversal is on the ground that there is no serious search and/or examination burden since the search of the subject matter of claims 12-20 would reveal art just as relevant to the subject matter of claims 1-11.  This is not found persuasive because as noted in the previous office action, the two groups have divergent classifications and vary in scope, i.e., Group I requires the method of cleaning the surface of a polishing system component to remove a polishing residue therefrom while Group II does not require such a method step and could used for another purpose, such as applying the solution to a surface other than a polishing system component which does not require cleaning that surface to remove a polishing residue.
Accordingly, claims 12-20 will be examined herein with claims 1-11 being withdrawn from further consideration.
The requirement is still deemed proper and is therefore made FINAL.

Abstract
The abstract of the disclosure is objected to because:
Phrases which can be implied, such as “Embodiments herein relate” (see line 1) should not be present therein.
Correction is required.  See MPEP § 608.01(b).
Drawings
The drawings are objected to because:
In Figure 6, it appears reference character 112 should be 114 (see Figure 1A).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
The recitation of the solution comprising a siloxane, fluoroacrylate or a combination thereof does not have an antecedent basis in the specification.

Claim Objections
Claim 12 is objected to because of the following informalities:  
In regard to claim 12, on line 4, “applicator” should be “applicator article” (see line 2).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claims 15 (see line 3) and 16 (see line 3) is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nash (U.S. Patent 8,104,986) in view of Houser, Jr. (US 2016/0151250, hereinafter Houser).
In regard to claim 12, Nash discloses a liquid applicator for use in cleaning, first aid, etc. (see column 1, lines 8-9) comprised of an applicator article 44 formed of foam and a chemical solution 36 wherein the applicator article 44 and the chemical solution are packaged in a sealed container 18, 38, 24 (see Figure 3).
Although the Nash reference does not disclose the applicator article 44 is an open cell foam having a porosity of 60% or more, it appears the applicator article 44 would have to be an open cell foam since it is intended to absorb and retained the liquid being applied (see column 4, lines 13-15).  In any event, it is the examiner’s position it would have been obvious to one of ordinary skill in the art at the time the invention was made that the foam applicator 44 can be made from an open cell foam (of any suitable porosity, including that claimed, depending on the liquid being applied) in order to enable the applicator to effectively absorb and retain the liquid, especially since the Nash reference discloses the applicator 44 can be made from any material capable of absorbing and retaining the liquid (see column lines 13-15).
Although the chemical solution 36 in the Nash device is not disclosed as being a hydrophobicity causing chemical solution, attention is directed to the Houser reference, which discloses another liquid applicator for applying a chemical solution comprising an absorbent  applicator 20 which is impregnated with the solution, wherein the solution and applicator are packaged in a sealed container 50 (see paragraph 0018) and wherein the chemical solution is a hydrophobicity causing chemical solution (see paragraph 0032) in order to enable a user to conveniently apply a hydrophobicity causing chemical solution.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made that the solution 36 Nash device can be a hydrophobicity causing chemical solution in order to enable a user to apply such a solution if desired.
In regard to claim 14, the sealed container in the Nash device includes a membrane layer 50 separating the applicator 44 from the solution 36 (see column 4, lines 27-33).
In regard to claims 15, 16 and 18-20, although the Houser reference does not disclose the specific amount and make-up of the solution, it is the examiner’s position it would have been obvious to one of ordinary skill in the art at the time the invention was made that the solution, depending on the needs of the user, can be of any suitable amount, chemical make-up, etc. without effecting the overall operation of the device, especially since the Houser reference in no way limits these particular parameters.
In regard to claim 17, the applicator article 44 is secured to a fastener layer 46 in order to secure the applicator to the container (see column 4, lines 13-21).  Although the fastener layer is an adhesive and not a hook and loop fastener, as claimed, it is the examiner’s position it would have been obvious to one of ordinary skill in the art at the time the invention was made that the applicator can be secured via any suitable and known fastener layer, including a hook and loop type fastener layer, without effecting the overall operation of the device, especially since the Applicant has not indicate the particular type of fastener is critical to the operation of the device and the Nash reference does not limit the type of fastener that may be used.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Nash in view of Houser as applied to claim 12 above, and further in view of DeDominicis et al. (US 2012/0324661m hereinafter DeDominicis).
In regard to claim 13, although the applicator in the Nash device is not impregnated with solution while in the sealed container, attention is directed to the DeDominicis reference, which discloses another applicator device comprising a solution 94 and an applicator sealed 14 (see Figure 6) wherein the applicator can either be impregnated with the solution prior to use or stored separately from the solution until needed (see paragraph 0095).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made the applicator in the Nash device can be either stored pre-impregnated or separate from the applicator until needed, depending on the needs of the user, without effecting the overall operation of the device.  It further noted the solution in the DeDominicis device includes a hydrophobic component (see paragraph 0007).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Legendre reference is cited as being directed to the state of the art as a teaching of another applicator device having an applicator article and solution packaged in a sealed container.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J WALCZAK whose telephone number is (571)272-4895. The examiner can normally be reached Monday-Friday 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DJW
5/12/22

/DAVID J WALCZAK/            Primary Examiner, Art Unit 3754